Case 3:19-cr-05243-CAB Document 41 Filed 10/02/20 PageID.98 Page 1 of 5


                                                          Oct 02 2020

                                                            s/ anthonyh
Case 3:19-cr-05243-CAB Document 41 Filed 10/02/20 PageID.99 Page 2 of 5
Case 3:19-cr-05243-CAB Document 41 Filed 10/02/20 PageID.100 Page 3 of 5
Case 3:19-cr-05243-CAB Document 41 Filed 10/02/20 PageID.101 Page 4 of 5
Case 3:19-cr-05243-CAB Document 41 Filed 10/02/20 PageID.102 Page 5 of 5
